Exhibit 4.6 Form of Subscription Agent Agreement Between Gyrodyne Company of America, Inc. and Computershare Trust Company, N.A. and Computershare Inc. Subscription Agent 12615 Page 1 THIS SUBSCRIPTION AGENT AGREEMENT (the “ Agreement ”) is entered into as of this day of May 2015 (the “ Effective Date ”) by and among Gyrodyne Company of America, Inc., a company organized and existing under the laws of the State of New York (the " Company "), and Computershare Trust Company, N.A., a national banking association (“ Trust Company ”), and Computershare Inc., a Delaware corporation (“ Computershare ” and, collectively with Trust Company, the “ Agent ”). 1. Appointment . 1.1 The Company is making an offer (the “ Subscription Offer ”) to issue to the holders of record of its outstanding shares of Common Stock, par value $1.00 per share (the “ Common Stock ”), at the close of business on May 6, 2015 (the “ Record Date ”), the non-transferable right to subscribe for and purchase (each a “ Right ”) shares of Common Stock (the “ Additional Common Stock ”) at a purchase price of $2.75 per share of Additional Common Stock (the “ Subscription Price ”), payable as described on the Subscription Form sent to eligible shareholders, upon the terms and conditions set forth herein. The term “ Subscribed ” shall mean submitted for purchase from the Company by a shareholder in accordance with the terms of the Subscription Offer, and the term “ Subscription ” shall mean any such submission. The Company hereby appoints Agent to act as subscription agent in connection with the Subscription Offer and Agent hereby accepts such appointment in accordance with and subject to the terms and conditions of this Agreement. 1.2The Subscription Offer will expire at 5:00 P.M., Eastern Time, on June [● ], 2015 (the “ Expiration Time ”), unless the Company shall have extended the period of time for which the Subscription Offer is open, in which event the term “ Expiration Time ” shall mean the latest time and date at which the Subscription Offer, as so extended by the Company from time to time, shall expire. 1.3The Company filed a Registration Statement relating to the Additional Common Stock with the Securities and Exchange Commission under the Securities Act of 1933 (the “ 1933 Act ”), as amended, on March 6, 2015, and such Registration Statement was declared effective on May , 2015. The terms of the Additional Common Stock are more fully described in the Prospectus forming part of the Registration Statement as it was declared effective. All terms used and not defined herein shall have the same meaning as in the Prospectus. 1.4Promptly after the Record Date, the Company will furnish Agent, or instruct Agent in its capacity as transfer agent for the Company, to prepare a certified list in a format acceptable to Agent of holders of record of Shares at the Record Date, including each such holder’s name, address, taxpayer identification number (“
